DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I to a method of preparing a foodstuff in a food processing system comprising a secondary cooking member comprising at least one planar microwave antenna as shown in FIG. 2 and as claimed in at least Claim 19 in the reply filed on March 8, 2022 is acknowledged.
Claim 20 is initially withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  However, Examiner notes that the application contains allowable subject matter as discussed below.  Since the generic independent Claim 1 was found to contain allowable subject matter, the withdrawn species reflected in Claim 20 has also been examined.
An action on the merits of Claims 1-3 and 5-20 is provided below.

Claim Objections
Claim 8 is objected to because of the following informalities:
Claim 8 recites the limitation “so to maintain maximum return power losses” in lines 4-5.  It appears the claim should recite “so as to maintain maximum return power losses” for grammatical purposes.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “an emitted frequency” in line 8.  It is unclear if this refers to “a first emitted frequency” recited in Claim 1, lines 6-7 or to an entirely different emitted frequency.
Claim 1 recites the limitation “the distance” in line 15 as well as in line 17 as well as in line 28.  It is unclear if this refers to “a first distance” recited in Claim 1, line 7, if this refers to “a certain distance” recited in Claim 1, line 9, or to an entirely different distance.
Claim 1 recites the limitation “the emitted frequency” in line 27.  It is unclear if this refers to “the emitted frequency” recited in Claim 1, line 13, “the first emitted frequency” recited in Claim 1, lines 13-14, or to an entirely different emitted frequency.
Claim 7 recites the limitation “a certain emitted frequency” in line 3.  It is unclear if this refers to “a first emitted frequency” recited in Claim 1, lines 6-7, if this refers to “an emitted frequency” recited in Claim 1, line 8, or to an entirely different emitted frequency.
Claim 9 recites the limitation “a foodstuff substrate surface color” in lines 2-3.  It is unclear if this refers to a surface color of “a food substrate” recited in Claim 1, line 4 or if this refers to a foodstuff substrate surface color of an entirely different foodstuff substrate.  For purposes of examination Examiner interprets the claim to refer to “a foodstuff substrate surface color” to be associated with the same “foodstuff substrate.”
Clarification is required.
Claims 2-3, 5-6, 8, and 10-19 are rejected as being dependent on a rejected base claim.

Allowable Subject Matter
Claims 1-3 and 5-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record, Ben-Shmuel et al. US 2015/0366006 in view of Gonzalez-Hernandez et al. US 5,567,459, does not disclose or reasonably suggest a method for preparing a foodstuff in a food processing system, the food processing system comprising a solid state radio frequency cooking member and a cavity comprising initially pre-setting the solid state radio frequency cooking member at a first emitted frequency and a first distance to the food substrate wherein the initial pre-setting comprises scanning a certain range of an emitted frequency of the solid state radio frequency cooking member at a certain distance of the solid state radio frequency cooking member to the food substrate, setting the emitted frequency at which a return power loss is maximum as the first emitted frequency, adjusting the distance of the solid state radio frequency cooking member to the food substrate, and setting the distance at which the return power loss is maximum as the first distance, pre-setting the solid state radio frequency cooking member at the first emitted frequency and the first distance to the food substrate, and controlling and adjusting the parameters of the emitted frequency of the solid state radio frequency cooking member and the distance of the solid state radio frequency cooking member to the food substrate.  Rather, Gonzalez-Hernandez discloses methods of cooking food using infrared radiation by applying infrared radiation waves on both sides of the food product and mentions drawbacks of using microwave radiation and merely discloses the distance between its array of infrared radiation emitters can be varied according to the dimensions of the food to be cooked and the length of the emitters can be varied depending on the amount of material and time to cook (‘459, Column 10, lines 3-15).  The prior art combination of Ben-Shmuel et al. modified with Gonzalez-Hernandez et al. does not disclose or reasonably suggest the claimed initial pre-setting of a solid state radio frequency cooking member by scanning a certain range of emitted frequency of the solid state radio frequency cooking member at a certain distance of the solid state radio frequency cooking member to the food substrate taking the frequency at which the return power losses are maximum and adjust the distance of the solid state radio frequency cooking member to the food substrate to take the distance at which the return power losses are maximum.

Response to Arguments
Examiner notes that the previous Claim Objections and rejections to 35 USC 112(b) have been withdrawn in view of the amendments.
Examiner also notes that new Claim Objections and rejections to 35 USC 112(b) have been made in view of the amendments.
Applicant’s arguments filed September 7, 2021, with respect to the rejections to 35 USC 103(a) to Ben-Shmuel et al. modified with Gonzalez-Hernandez et al. have been fully considered and are persuasive.  Gonzalez-Hernandez discloses methods of cooking food using infrared radiation by applying infrared radiation waves on both sides of the food product and mentions drawbacks of using microwave radiation and merely discloses the distance between its array of infrared radiation emitters can be varied according to the dimensions of the food to be cooked and the length of the emitters can be varied depending on the amount of material and time to cook (‘459, Column 10, lines 3-15).  The prior art combination of Ben-Shmuel et al. modified with Gonzalez-Hernandez et al. does not disclose or reasonably suggest the claimed initial pre-setting of a solid state radio frequency cooking member by scanning a certain range of emitted frequency of the solid state radio frequency cooking member at a certain distance of the solid state radio frequency cooking member to the food substrate taking the frequency at which the return power losses are maximum and adjust the distance of the solid state radio frequency cooking member to the food substrate to take the distance at which the return power losses are maximum.
 The rejections of Ben-Shmuel et al. modified with Gonzalez-Hernandez et al. have been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kaplan US 2019/0080886 discloses a microcontroller monitoring a return loss to protect transistors from excessive reflected power (‘886, Paragraph [0098]).
Erie et al. US 2020/0053844 discloses a method for heating a frozen food product in a solid state microwave oven (‘844, Paragraph [0024]) comprising monitoring the power return loss at each frequency (‘844, Paragraph [0032]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792